Order filed March 1, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                    NO. 14-11-00617-CV
                                      ____________

                JUAN GRACIA and BERTHA GRACIA, Appellants

                                            V.

                          THE STATE OF TEXAS, Appellee


                On Appeal from the County Civil Court at Law No. 2
                              Harros County, Texas
                          Trial Court Cause No. 969527


                                        ORDER

       Appellants’ brief was originally due October 10, 2011. Appellants requested and
were granted three extensions of time to file the brief until February 3, 2012, with a
notation that no further extensions would be granted. No brief or further motion for
extension of time has been filed.
       Unless appellants file a brief March 12, 2012, the court will dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).


                                          PER CURIAM